PER CURIAM.
This appeal from a non-final order denying the defendant employer’s motion for summary judgment on the ground of workers’ compensation immunity is dismissed because the bare bones order of denial is not subject to review under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(vi), Florida Dep’t of Corrections v. Culver, 716 So.2d 768 (Fla.1998); Hastings v. Demming, 694 So.2d 718 (Fla.1997), without prejudice to the reconsideration of that order in the light of our opinion affirming a summary judgment for similarly situated co-defendants in Rodriguez v. Bovis, Inc., 767 So.2d 1266 (Fla. 3d DCA 2000).
Appeal dismissed.